217 F.3d 889 (2nd Cir. 2000)
Kevin Harper, Plaintiff-Appellant,v.United States of America, Defendant-Appellee.
No. 99-6158
UNITED STATES COURT OF APPEALSFOR THE SECOND CIRCUIT
June 29, 2000.

Present: Hon. Amalya L. Kearse, Hon. Robert D. Sack, Circuit Judges.  Hon. David N. Hurd, District Judge.
PER CURIAM:


1
Appellant has filed, pro se, a motion for assignment of counsel. Upon due consideration thereof, it is ORDERED that the motion is denied, without prejudice to renewal of the motion within 30 days of the date of this order, provided that the motion is supported by (1) a statement in detail specifying the issues that appellant intends to present on appeal; and (2) either (a) a transcript of all or the pertinent parts of the trial record, or (b) proof that appellant has ordered the transcripts or has moved in the district court for free transcripts pursuant to 28 U.S.C. 753(f), or (c) a statement that the issues appellant intends to present on appeal do not include claims of trial error and hence do not require the above transcripts. If appellant moves for a free transcript, he must provide the district court with a statement detailing the "substantial question[s]" presented by the appeal. See id.


2
If appellant fails to renew his motion for appointment of counsel within 30 days, supported as described above, the appeal will be dismissed with prejudice.